DETAILED ACTION

Currently pending claims are 1 – 20.

Response to Arguments

Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach the newly added claim language such as “the set of parameters define one or more relationships between the subsets of entities and the owner entity relative to the hierarchy” (Remarks: Page 12).  Examiner respectfully disagrees with the following rationale because Roche teaches:
(a) providing a multi-tenant structure environment with content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider (Roche: Col. 4 Line 18 – 22 / Line 50 – 58 / Line 31 – 33, Col. 19 Line 21 – 32 and Col. 6 Line 37 – 39);
(b) a set of parameters associated with the tree hierarchy defines each entity of the tree hierarchy as one type of objects having a relationship with other entities (i.e. other tenant objects) (Roche: Col. 27 Line 23 – 24 / Line 13 – 14 and Col. 26 Line 52 – 59) and each object is assigned to an owner with an ownership of an authenticated user (principal) that created the object (Roche: Col. 19 Line 26 – 27); and 
(c) As such, this multi-tenant tree hierarchy clearly provides a relative relationship between an owner entity and another object tenant entity that meet the newly added claim language and accordingly, Applicant's arguments are respectfully traversed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 9, 12 – 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche et al. (U.S. Patent 9,774,586). 

	As per claim 1, 12 & 20, Roche teaches a system comprising: 
a network managed by a service provider and configured to provide access to one or more objects to a set of tenants each having one or more users, the service provider and the set of tenants being part of a set of entities that form a hierarchy, wherein each entity of the set of entities that form the hierarchy is associated with at least one of a parent entity of the set of entities and one or more child entities of the set of entities (Roche: Col. 4 Line 18 – 22 / Line 50 – 58 / Line 31 – 33, Col. 19 Line 21 – 32 and Col. 6 Line 37 – 39: content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider in a multi-tenant structure environment); and 
a controller comprising processing circuitry and having access to the network, wherein the processing circuitry is configured to (Roche: see above & Figure 3 and Col. 6 Line 37 – 39): 
obtain data indicative of a set of parameters, wherein the data indicative of the set of parameters is associated with an owner entity of the set of entities (Roche: see above & Col. 19 Line 21 – 27: indicating an owner that created an object), wherein the set of parameters includes an indication to share the object with one or more subsets of entities of the set of entities, and wherein the set of parameters define the one or more subsets of entities based on the hierarchy (Roche: see above & Figure 3 and Col. 6 Line 37 – 39: indicating a file sharing within a “tree” hierarchy of the multi-tenant environment) such that the set of parameters define one or more relationships between the subsets of entities and the owner entity relative to the hierarchy (see immediate following). 
(a) providing a multi-tenant structure environment with content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider (Roche: see above);
(b) a set of parameters associated with the tree hierarchy defines each entity of the tree hierarchy as one type of objects having a relationship with other entities (i.e. other tenant objects) (Roche: Col. 27 Line 23 – 24 / Line 13 – 14 and Col. 26 Line 52 – 59) and each object is assigned to an owner with an ownership of an authenticated user (principal) that created the object (Roche: Col. 19 Line 26 – 27); and 
(c) As such, this multi-tenant tree hierarchy clearly provides a relative relationship between an owner entity and another object tenant entity that meet the newly added claim language and accordingly, Applicant's arguments are respectfully traversed.
generate a rule which incorporates the set of parameters and the one or more relationships, wherein the rule enables the processing circuitry to control access of the set of entities to an object of the one or more objects based on the one or more subsets of entities shared with the object (Roche: see above & Col. 3 Line 19 – 22: dynamically configuring a set of access control rules (parameters of settins / attributes) to manage the access control within the multi-tenant environment); and 
add the rule to a rules database, wherein the rules database is accessible to the controller (Roche: see above).  

As per claim(s) 2 and 13, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 3 and 14, Roche teaches determine that the requesting entity is granted access to the object if the requesting entity is included by the at least one subset of entities; or determine that the requesting entity is not granted access to the object if the requesting entity is not included by the at least one subset of entities (Roche: see above & Figure 8 / E-801 & E-806, Figure 3 and Col. 6 Line 37 – 39: indicating a file sharing within a “tree” hierarchy of the multi-tenant environment).  

As per claim 5, 9 and 16, Roche teaches determining, if the requesting entity is not the owner entity, that the requesting entity is granted access to the object if the requesting entity is included by the at least one subset of entities (Roche: see above & Figure 8 / E-801 & E-806: (i) in response to an access request, determining a tenant associated with a user and (ii) based on whether the requesting user is included in the at least one subset of entities by checking the associated authorization token having the appropriate tenant, role and access privilege information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 7, 15 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Roche et al. (U.S. Patent 9,774,586), Higgins et al. (U.S. Patent 10,277,601), and in view of Velasco et al. (U.S. Patent 9,690,948).  

As per claim 4, 6, 15 and 17, Roche teaches wherein the set of parameters comprises: 
an indication of the owner entity associated with the rule (Roche: see above & Col. 19 Line 21 – 27: indicating an owner that created an object); 
an indication to share the object corresponding to the rule with at least one subset of entities of the set of entities (Roche: see above).
However, Roche does not disclose expressly an indication of a level of access to the object available to the owner entity. 
Velasco (& Roche) teaches an indication of a level of access to the object available to the owner entity (Velasco: Figure 8 / E-132; E-134 & Figure 4 / E-58, Col. 4 Line 65 – Col. 5 Line 4 and Col. 3 Line 33 38: an access-right authority designated as an owner access level to manage access authorization information). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing an indication of a level of access to the object available to the owner entity because Velasco teaches to alternatively, effectively and securely provide the access-right authority associated with the owner access level to manage / protect access authorization information (see above) within the Roche’s system of providing content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider in a multi-tenant environment (see above). 
Besides, Roche does not disclose expressly an indication of whether to share the object with all entities of the set of entities.
Higgins (& Roche) teaches an indication of whether to share the object with all entities of the set of entities (Higgins: Col. 7 Line 47 – 47, Col. 1 Line 54 – 55 and Col. 4 Line 27 – 33: whether the requested object can be shared publicly); and  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing an indication of whether to share the object with all entities of the set of entities because Higgins teaches to alternatively, effectively and securely indicate whether the requested object can be shared publicly in a access control management system (see above) within the Roche’s system of providing content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider in a multi-tenant environment (see above). 

As per claim 7, Roche as modified teaches an indication that the owner entity is permitted to read the object, wherein the indication that the owner entity is permitted to read the object enables the owner entity to view data associated with the object (Velasco: Figure 8 / E-132; E-134 & & Figure 4 / E-58, Col. 4 Line 65 – Col. 5 Line 4 and Col. 3 Line 33 38: the access-right authority associated with the owner access level to manage access authorization information).

Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Roche et al. (U.S. Patent 9,774,586), Higgins et al. (U.S. Patent 10,277,601), in view of Velasco et al. (U.S. Patent 9,690,948), and in view of Glik et al. (U.S. Patent 2019/0188408).  

As per claim 8, Glik (& Roche) as modified teaches wherein the indication to share the object with the at least one subset of entities of the set of entities comprises at least one of: an indication to share the object with a subset of entities including a direct parent entity associated with the owner entity; an indication to share the object with a subset of entities including one or more direct child entities associated with the owner entity (Glik: Para [0004] and Para [0002]: (e.g.) at least, as for each user (including an owner user entity) w.r.t. a namespace assciated with each content object, an inherited (direct) child user can share the level of acces permission with the (owner) user entity through the inherited type).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing an indication of a level of access to the object available to the owner entity because Glik teaches to alternatively, effectively and securely provide a content access management system such that, at least, for each user (including an owner user entity) w.r.t. a namespace assciated with each content object, an inherited (direct) child user can share the level of acces permission with the (owner) user entity through the inherited type to manage / protect access authorization information (see above) within the Roche’s system of providing content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider in a multi-tenant environment (see above). 

Claims 10 – 11 and 18 – 19 are rejected under 35 U.S.C.103 as being unpatentable over Roche et al. (U.S. Patent 9,774,586), in view of Brown et al. (U.S. Patent 5,941,947).  

As per claim 10 – 11 and 18 – 19, Brown (& Roche) teaches to receive, from a creating entity of the set of entities that form the hierarchy and via an application programming interface (API), a message indicative of a request to create a new entity; create, based on the message, the new entity such that a parent entity of the new entity is the creating entity and a child entity of the creating entity is the new entity; and output a message to the API which includes an indication of an identity of the new entity and an indication of an identity of the parent entity of the new entity (Brown: Col. 20 Line 48 – 52, Col. 14 Line 62 – 67 and Col. 11 Line 43 – 49: a content object hierarchy can be provided by a directory service provider, wherein a child folder (children folder) can be generated (created) as a new service folder (e.g. a project as one type of service folders) via an application programming interface (API) by sending a request message to the API – this is consistent with the disclosure of the instant specification (SPEC: Para [0038] / [0069]: API server sends a message including a name of a project to be generated, and an identification of a parent project of the project to be generated, where the parent project is one level "higher" in the hierarchy than the project to be generated).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of receiving a message indicative of a request to create a new entity via an application programming interface (API) because Brown teaches to alternatively, effectively and securely provide a content object hierarchy by a directory service provider wherein a child folder (children folder) can be generated (created) as a new service folder (e.g. as a project) via an application programming interface (API) by sending a request message to the API (see above) within the Roche’s system of providing content sharing (sharing data / file objects) among parent / child tenants that defines a “tree” hierarchy (architecture) deployed by a service provider in a multi-tenant environment (see above). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2292 – 2022
---------------------------------------------------